

Execution Copy


AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT


This AMENDMENT (this "Amendment") to the Executive Employment Agreement (the
"Employment Agreement"), effective as of June 28, 2012, between Canadian Pacific
Railway Company (the "Company") and Hunter Harrison (the "Executive"), is dated
as of May [5], 2014.


WHEREAS, the Company and the Executive wish to amend the Employment Agreement as
provided herein.


NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the parties hereby agree as follows:


1.Capitalized Terms. Except as defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Employment Agreement.


2.Extension of Tem1. Section 8(a) of the Employment Agreement is hereby amended
by replacing the phrase "four (4) years" with the phrase "five (5) years".


3.Reduction of LTIP Target Level. The Company and the Executive agree that the
annual target value of the long-term incentive awards provided to the Executive,
commencing with the Company's 2014 fiscal year, shall be reduced from 350% of
Base Salary to 300% of Base Salary.


4.PSUs. The Company and the Executive acknowledge that the Company's long-term
incentive plan rules relating to performance share units ("PSUs") have been
amended, with respect to grants in respect of the Company's fiscal year 2014 and
subsequent years, to permit PSUs to continue to vest through the remainder of
the applicable "Performance Period" following a participant's Retirement (as
such term is defined in the Company's Performance Share Unit Plan for Eligible
Employees (the "PSU Plan")), and that the Executive's PSUs will be accorded the
same treatment upon the Executive's Retirement as is available to employees
generally in respect of such PSUs under the PSU Plan.


5.Modification of STIP Target Level and Medium of Payment for Fiscal 2014 and
Later Years. Section 2(c) of the Employment Agreement is hereby amended in its
entirety, effective commencing with the Company's 2014 fiscal year, to read as
follows:


"(c) Annual Bonus. The Executive shall be entitled to receive an annual bonus to
be based on the Company's profitability and such other factors to be determined
annually by the Board, with such bonus to typically range between 0% and 300% of
annual base salary, with a target of 150%. The actual level of the Executive's
bonus payout will depend on the achievement of key financial, business and
personal objectives set by the Board at the beginning of each year. The annual
incentive bonus will be paid to the Executive in cash in the fiscal year
immediately following the fiscal year to which it relates and at the same time
as bonuses are paid to senior executives of the Company generally. For the
avoidance of doubt,





--------------------------------------------------------------------------------



the foregoing shall apply to the annual incentive bonus payable in respect of
the Company's 2014 fiscal year and all subsequent years, it being understood
that the Executive's entry into the Amendment to this Agreement, dated May [5],
2014, is the Executive's timely election with respect to the performance-based
compensation payable in respect of the Company's 2014 fiscal year for purposes
of Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
Treasury regulations and other related guidance thereunder ("Section 409A")."


6.Modification of Exercise Date of 2012 Stand-Alone Option Agreement. Section
2(b) of the Employment Agreement is hereby amended by revising clause (iii) to
read as follows:


"(iii) vested options may not generally be exercised until June 28, 2017 (except
as otherwise provided in the written option agreement evidencing such grant in
the case of certain terminations of employment)."


The Company and the Executive further agree to enter into an amendment (in
substantially the form attached hereto as Annex A) to the Stand-Alone Option
Agreement, dated as of June 26, 2012, between the Company and the Executive, to
reflect the foregoing (i.e., that the stock option evidenced by such agreement
shall not generally become exercisable until June 28, 2017, instead of the first
anniversary of the Executive's termination of employment with the Company).


7.Clarification of Welfare Benefits Coverages. Notwithstanding anything to the
contrary in Section 2(i) of the Employment Agreement, for the avoidance of
doubt, the Executive shall be entitled to receive full medical, dental and
prescription drug coverage (whether under the Company's plans in Canada or in
the United States, in accordance with the terms of such plans as in effect from
time to time for employees of the Company generally, or outside such plans as
approved by the Company), except to the extent that such coverages may be offset
by applicable government-mandated programs or as may be restricted by applicable
law.


8.Section 409A. A new Section 12 of the Employment Agreement is hereby added as
follows, with the subsequent sections of the Employment Agreement renumbered
accordingly:


"12. Section 409A


(a)This Agreement is intended to comply with or be exempt from the requirements
of Section 409A with respect to amounts, if any, subject thereto and shall be
interpreted, construed and performed consistent with such intent in a manner
including, but not limited to, the following:


(i)Redemption of DSUs. Notwithstanding anything to the contrary in Sections
2(d), 8(b)(i), 8(b)(ii), 8(b)(iii), 8(b)(iv), 8(b)(v) or 8(b)(vi) of this




--------------------------------------------------------------------------------



Agreement or elsewhere and consistent with the terms of the Canadian Pacific
Railway Limited Senior Executive Deferred Share Unit Plan (the "DSU Plan"), all
DSUs granted to the Executive pursuant to Section 2(d) and all DSUs redeemable
by the Executive in the event of a termination of Executive's employment under
Section 8(b) of this Agreement shall be redeemable on December 31 of the
calendar year following the year in which the Executive terminates employment
with the Company.


(ii)Tax Equalization. Any payment made by the Company to the Executive under
Section 2(k)(c) of this Agreement shall be made no later than December 31 of the
second year after the year in which the Executive files his U.S. federal income
tax return for the year to which the payment under Section 2(k)(c) relates.


(iii)Good Reason. Notwithstanding anything to the contrary in Section 8(b)(iii)
of this Agreement or elsewhere, no action shall be deemed to constitute Good
Reason until such action remains uncured after the expiration of thirty (30)
days following the Executive's delivery to the Company of a written notice,
setting forth the course of conduct deemed by the Executive to constitute Good
Reason, provided that such written notice is delivered to the Company within
ninety (90) days after the initial occurrence of the action the Executive
believes to constitute Good Reason.


(iv)Expense Reimbursement. Any expense reimbursement paid or payable to the
Executive pursuant to Sections 3 or 8(b) of this Agreement shall be made in
accordance with the provisions of Section 12(c) below.


(b)To the extent the Executive would otherwise be entitled to any payment that
under this Agreement, or any plan or arrangement of the Company or its
affiliates, constitutes "deferred compensation" subject to Section 409A, and
that if paid during the six months beginning on the date of termination of the
Executive's employment would be subject to the Section 409A additional tax
because the Executive is a "specified employee" (within the meaning of Section
409A and as determined by the Company), the payment, together with any earnings
on it (if applicable pursuant to the terms of such payment), will be paid to the
Executive on the earlier of the six-month anniversary of his date of termination
or his death (if such payment would otherwise have been payable during such
six-month period). Similarly, to the extent the Executive would otherwise be
entitled to any benefit (other than a payment) during the six months beginning
on the date of termination of the Executive's employment that would be subject
to the Section 409A additional tax, the benefit will be delayed and will begin
being provided (together, if applicable pursuant to the terms of such benefit,
with an adjustment to compensate the Executive for the delay) on the earlier of
the six-month anniversary of the Executive' s date of termination or his death
or change in control (within the meaning of Section 409A). In addition, any
payment or benefit due upon a termination of




--------------------------------------------------------------------------------



the Executive's employment that represents "deferred compensation" subject to
Section 409A shall be paid or provided to the Executive only upon a


"separation from service" as defined in Treas. Reg. Section 1.409A-1(h). To the
extent applicable, each severance payment made under this Agreement shall be
deemed to be a separate payment for purposes of Section 409A, and amounts
payable under Sections 8(b)(i), S(b)(ii), 8(b)(iii), S(b)(iv), S(b)(v) and
8(b)(vi) of this Agreement (in each case, other than the DSUs) shall be deemed
not to be a "deferral of compensation" subject to Section 409A to the extent
provided in the exceptions in Treas. Reg. Sections l.409A-l(b)(4) ("short-term
deferrals") and (b)(9) ("separation pay plans," including the exception under
subparagraph (iii)) and other applicable provisions of Treas. Reg.
Section l.409 A-1 through A-6.


(c)Notwithstanding anything to the contrary in this Agreement or elsewhere, any
payment or benefit under this Agreement or otherwise that is exempt from Section
409A pursuant to Treas. Reg. Section l.409A-l(b)(9)(v)(A) or (C) shall be paid
or provided to the Executive only to the extent that the expenses are not
incurred, or the benefits are not provided, beyond the last day of the
Executive's second taxable year following the taxable year in which his
"separation from service" occurs; and provided further that such expenses are
reimbursed no later than the last day of the Executive's third taxable year
following the taxable year in which his "separation from service" occurs. Except
as otherwise expressly provided herein, to the extent any expense reimbursement
or the provision of any in-kind benefit under this Agreement is determined to be
subject to Section 409A, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other taxable
year (except for any life-time or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which the Executive
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit."


9.Continuing Effect of Employment Agreement. Except as expressly modified
hereby, the provisions of the Employment Agreement are and shall remain in full
force and effect.


10.Governing Law. This Amendment shall in all respects be subject to, and
governed by, the laws of the Province of Alberta without giving effect to its
conflict of laws principles.


11.Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.




--------------------------------------------------------------------------------







[Signature page follows]




--------------------------------------------------------------------------------











--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Executive have executed and delivered
this Amendment on the date first written above.










CANADIAN PACIFIC RAILWAY COMPANY




By: /s/ Paul Hilal__________________________
Paul Hilal
MRCC Chair    
By: /s/ Gary F. Colter______________________
Gary F. Colter
Chairman    
By: Peter Edwards________________________
Vice President HR and IR    








/s/ E.H. Harrison_________________________
Hunter Harrison






































[Signature Page to Amendment to Employment Agreement
between the Company and Hunter Harrison]






